DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 11/24/2020 are deemed acceptable for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “complex environment” in line 1, claim 1 is a relative term which renders the claim indefinite. The term “complex environment” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear how a complex environment would be distinguished from a simple environment.
Claim 1 recites the limitation "the improved particle swarm optimization algorithm" in step3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the priority order" in step4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the specific recovery area" in step5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, step4 recites “if yes, the UAV carries out conflict resolution and flies back in order, if not, the UAV flies back in order, the conflict resolution calculation formula of UAV i is as follows”  (emphasis added). “if yes, and “if not” is unclear and should be written as “if conflict is encountered” and “if conflict is not encountered”. 
Claim 1, step4 recites “if yes, the UAV carries out conflict resolution and flies back in order, if not, the UAV flies back in order, the conflict resolution calculation formula of UAV i is as follows”  (emphasis added). It is unclear where “back” refers to in the claim therefore it is undefined. Further it is unclear what “in order” refers to in the claim, Examiners understands this as “in the priority order”.
Claim 1, step5 recites “after some UAVs arrive at the specific recovery area, they wait in line and hover around to judge whether there are UAVs that fail to complete line recovery, if yes, we reorder some UAVs that failed in recovery, if not, we recycle in order until recovery is completed” (emphasis added). It is unclear how many is referred to by “some”. examiner understands this to be “one or more”.

we reorder some UAVs that failed in recovery, if not, we recycle in order until recovery is completed” (emphasis added). It unclear what ‘we’ refers to, examiners suggests removing the word ‘we’ from the claims. Further it is unclear ‘reorder’ and recycle in order’ refer, examiner understands this as changing the priority order.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668